DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because he language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. Also use of parentheses in abstract practice is reserved for reference to figures’ reference numerals.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All listed claims recite functional capabilities that are conditional in nature.  The recitation : “wherein response to an activating stimulus” recites a condition that results in claimed functional responses.  However, the condition itself is not actually required, because the recitation is “in response” to the “stimulus” that may or may not be present.  There is an ambiguous nature to these claims in that it is not clearly stated if the “stimulus” is actually present.  
For purposes of this examination, the broadest reasonable interpretation is used.  The broadest reasonable interpretation being that the “activating stimulus” is not present.  If applicant was intending for the “stimulus” to be present it should be actively claimed to be present.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US US 20080228028 (Carlson et al.).
Regarding claim 1, ‘028 discloses: A woven material (fig. 6) comprising:
a plurality of warp yarns (614 longitudinal/warp yarns) formed from a shape memory polymer material (“the radial strands 612 may comprise shape memory element strands 100 and textile strands 110 and the longitudinal strands 614 may comprise textile strands 115. Alternatively, the radial strands 612 of the woven fabric 610 may comprise shape memory element strands 300 and textile strands 310 and the longitudinal strands 614 may comprise textile strands 315 (par. 47, detailed description).” And further, “Materials used for the shape memory element strands need only be biocompatible or able to be made biocompatible. Suitable materials for the shape memory element strands include shape memory metals and shape memory polymers (par. 40, detailed description).”); and
a plurality of weft yarns (612 radial/weft yarns) formed from a material other than the shape memory polymer material (“the radial strands 612 may comprise shape memory element strands 100 and textile strands 110 and the longitudinal strands 614 may comprise textile strands 115. Alternatively, the radial strands 612 of the woven fabric 610 may comprise shape memory element strands 300 and textile strands 310 and the longitudinal strands 614 may comprise textile strands 315 (par. 47, detailed description).”).
Regarding claims 2-6, the recitation, “wherein in response to an activating stimulus…” sets a conditional scenario for further functional limitations.  However, the condition is not actively required so the further functional limitations are also not further required.  So as the intervening claim 1 is fully disclosed it follows that claims 2-6 are also disclosed.
In another respect, claims 2-6 are functional recitations to which the MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
Since all claimed structural limitations are disclosed the burden is shifted to applicant to bring forth evidence that the claimed functional capabilities are not present 
Regarding claim 7, ‘028 discloses: A woven material (fig. 6) comprising:
a plurality of warp yarns (614 longitudinal/warp yarns) and
a plurality of weft yarns (612 radial/weft yarns); wherein one or more of the plurality of warp yarns and the plurality of weft yarns is formed from a shape memory polymer material (“the radial strands 612 may comprise shape memory element strands 100 and textile strands 110 and the longitudinal strands 614 may comprise textile strands 115. Alternatively, the radial strands 612 of the woven fabric 610 may comprise shape memory element strands 300 and textile strands 310 and the longitudinal strands 614 may comprise textile strands 315 (par. 47, detailed description).”).
Regarding claims 8-11, the recitation, “wherein in response to an activating stimulus…” sets a conditional scenario for further functional limitations.  However, the condition is not actively required so the further functional limitations are also not further required.  So as the intervening claim 7 is fully disclosed it follows that claims 8-11 are also disclosed.
In another respect, claims 8-11 are functional recitations to which the MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
Since all claimed structural limitations are disclosed the burden is shifted to applicant to bring forth evidence that the claimed functional capabilities are not present in the cited prior art structures that do fully disclose identical claimed structural limitations.
Regarding claim 12, ‘028 discloses: A method of manufacturing a woven material (fig. 6) comprising:
Weaving a plurality of warp yarns (614 longitudinal/warp yarns disclosed as including shape memory polymer as stated above) and
a plurality of weft yarns (612 radial/weft yarns); to form the woven material.
Regarding claims 13 and 14, ‘028 discloses: “the radial strands 612 may comprise shape memory element strands 100 and textile strands 110 and the longitudinal strands 614 may comprise textile strands 115. Alternatively, the radial strands 612 of the woven fabric 610 may comprise shape memory element strands 300 and textile strands 310 and the longitudinal strands 614 may comprise textile strands 315 (par. 47, detailed description).”

Examiner’s Comments
	This application is a continuation of numerous previously allowed applications.  Future amendments could and likely would lead to potential double patenting rejection analysis if future amendments overcome other prior art but do not clearly differentiate themselves from previously allowed patent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various shape memory references are attached to establish the general state of the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732